334 S.W.3d 924 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Tommy HARRISON, Defendant/Appellant.
No. ED 94838.
Missouri Court of Appeals, Eastern District, Division Three.
March 22, 2011.
Shaun J. Mackelprang, Karen L. Kramer, Jefferson City, MO, for Plaintiff/Respondent.
Ellen H. Flottman, Columbia, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Tommy Harrison appeals from the trial court's judgment entered upon a jury verdict convicting him of involuntary manslaughter, arguing the court erred in denying his request for a mistrial. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's refusal to grant a mistrial was not an abuse of discretion. State v. McGowan, 184 S.W.3d 607, 610 (Mo.App. E.D.2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).